        Case 3:18-cv-00764-BAJ-EWD     Document 124     09/21/21 Page 1 of 16




                      UNITED STATES DISTRICT COURT

                      MIDDLE DISTRICT OF LOUISIANA



  HUGO GARCIA                                                     CIVIL ACTION

  VERSUS

  WESTLAKE CHEMICAL                                      NO. 18-00764-BAJ-EWD
  CORPORATION, ET AL.


                              RULING AND ORDER

        Before the Court is Defendant NLB Corporation’s Motion For Summary

Judgment (Doc. 81). Plaintiff opposes the Motion. (Doc. 84). Defendant filed a

Reply. (Doc. 89). The parties filed supplemental briefing. (Doc. 115; Doc. 116).

Following a hearing on the matter, and for the reasons stated herein, the Motion is

DENIED.

   I.     FACTS

        This is a personal injury matter. Plaintiff Hugo Garcia alleges that he was

injured while “performing hydro-blasting work at a chemical plant owned and

operated by Defendants Westlake Chemical Corporation, Westlake Chemical LLC,

and Axiall LLC” as part of his employment with Turner Industries, LLC.

(Doc. 81-1, ¶ 1; Doc. 84-1, ¶ 1). Plaintiff further alleges that while he was using a

hydro-blasting gun to perform that work, the whip hose attached to the hydro-

blasting gun (hereinafter “Whip Hose”) failed, causing highly pressurized water to

strike his hands and knock him to the ground. (Id.).



                                         1
         Case 3:18-cv-00764-BAJ-EWD      Document 124      09/21/21 Page 2 of 16




         Plaintiff alleges Louisiana Products Liability Act (“LPLA”) claims against

Defendant NLB Corporation as the alleged manufacturer of the Whip Hose.

(Doc. 40, ¶¶ 5; 12; 21–25). Plaintiff asserts that he was “injured during normal and

anticipated use of the [Whip] Hose because the [Whip] Hose was unreasonably

dangerous.” (Id. at ¶ 22). NLB moved for summary judgment, arguing that it was

neither the seller nor manufacturer of the Whip Hose, and accordingly, it cannot be

held liable under the LPLA. (Doc. 81).

   II.      PROCEDURAL HISTORY

         This matter was removed to the Court on August 13, 2018, based on diversity

jurisdiction, 28 U.S.C. § 1332. (Doc. 1). A federal court sitting in diversity applies the

substantive law of the forum state. Lewis v. M7 Prods., LLC, 427 F. Supp. 3d 705, 722

(M.D. La. 2019) (citing Erie R. Co. v. Tompkins, 304 U.S. 64 (1938)). Accordingly, the

Court will apply Louisiana law.

   III.     LEGAL STANDARD

            A. Summary Judgment

         A court may grant summary judgment only “if the movant shows that there is

no genuine dispute as to any material fact and the movant is entitled to judgment as

a matter of law.” Fed. R. Civ. P. 56(a). A dispute regarding a material fact is “genuine”

if the evidence is such that a reasonable jury could return a verdict in favor of the

nonmoving party. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). When

ruling on motions for summary judgment, courts are required to view all inferences

drawn from the factual record in the light most favorable to the nonmoving party.



                                            2
      Case 3:18-cv-00764-BAJ-EWD        Document 124      09/21/21 Page 3 of 16




Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986); Coleman

v. Hous. Indep. School Dist., 113 F.3d 528, 533 (5th Cir. 1997).

       To survive summary judgment, however, the nonmoving party must do more

than allege an issue of material fact: “Rule 56(e) . . . requires the nonmoving party to

go beyond the pleadings and by her own affidavits, or by the depositions, answers to

interrogatories, and admissions on file, designate specific facts showing that there is

a genuine issue for trial.” Auguster v. Vermilion Par. Sch. Bd., 249 F.3d 400, 402

(5th Cir. 2001) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986)). “Rule 56

does not impose upon the district court a duty to sift through the record in search of

evidence to support a party’s opposition to summary judgment.” Ragas v.

Tenn. Gas Pipeline Co., 136 F.3d 455, 458 (5th Cir. 1998) (citations and quotation

marks omitted). A party that fails to present competent evidence opposing a motion

for summary judgment risks dismissal on this basis alone. E.g., Broussard v.

Oryx Energy Co., 110 F. Supp. 2d 532, 536 (E.D. Tex. 2000) (“Plaintiff produced no

genuine issue of material fact to prevent the granting of [Defendant’s] Motion, and

therefore, the Court could grant [Defendant’s] Motion for Summary Judgment on this

basis alone.”).

          B. Louisiana Products Liability Act

       The LPLA “establishes the exclusive theories of liability for manufacturers for

damage caused by their products.” La. Rev. Stat. § 9:2800.52. To prevail on a LPLA

claim, plaintiff “must establish four elements: (1) that the defendant is a

manufacturer of the product; (2) that the claimant's damage was proximately caused



                                           3
        Case 3:18-cv-00764-BAJ-EWD                 Document 124      09/21/21 Page 4 of 16




by a characteristic of the product; (3) that this characteristic made the product

‘unreasonably dangerous'; and (4) that the claimant's damage arose from a

reasonably anticipated use of the product by the claimant or someone else.” Cooper v.

Wyeth,        Inc.,        No.   CIV.A.     09-929-JJB-CN,        2010   WL    2653321,   at    *1

(M.D. La. June 25, 2010)               (citing     Stahl    v.     Novartis    Pharms.       Corp.,

283 F.3d 254, 260–61 (5th Cir. 2002); La. Rev. Stat. § 9:2800.54(A)). A product is

considered unreasonably dangerous in only four circumstances: (1) defect in the

product's construction or composition; (2) design defect; (3) inadequate warning; or

(4)    failure        to     conform      the    manufacturer's     express   warranty.   Cooper,

2010 WL 2653321, at *1 (citing La. Rev. Stat. § 9:2800.54(B)(1–4); Jefferson v.

Lead Indus. Ass'n, 106 F.3d 1245, 1248 (5th Cir. 1997) (holding that Louisiana law

only recognizes the four theories of recovery for products liability actions set forth by

the LPLA)).

      IV.      DISCUSSION

            NLB argues that it did not sell or manufacture the Whip Hose that allegedly

caused Plaintiff’s injuries, and accordingly, cannot be held liable as a “manufacturer”

under the LPLA. (Doc. 81-1, p. 5). NLB asserts that because Plaintiff has failed to

present sufficient evidence to prove otherwise, the Court should grant summary

judgment in NLB’s favor. (Id.).

            Plaintiff responds that there is ample evidence for a jury to find that the

Whip Hose was sold by NLB. (Doc. 84, p. 15). Additionally, Plaintiff contends that he

must only establish, and has established, that NLB held the Whip Hose out “as [its]



                                                      4
      Case 3:18-cv-00764-BAJ-EWD       Document 124     09/21/21 Page 5 of 16




own or otherwise [held itself] out to be the manufacturer of the [Whip Hose].”

(Doc. 115, p. 6). Accordingly, Plaintiff contends that summary judgment should be

denied. For the reasons stated below, the Court finds that a genuine issue of material

fact precludes summary judgment.

      Plaintiff may only recover from a defendant who qualifies as a manufacturer

of the product under the LPLA. Vita v. Rooms to Go La. Corp., No. CIV.A. 13-6208,

2014 WL 6835913, at *2 (E.D. La. Dec. 3, 2014) (citing La. Rev. Stat. § 9:2800.52

(1988)). The LPLA defines “manufacturer” in several ways:

      (1) “Manufacturer” means a person or entity who is in the business of
      manufacturing a product for placement into trade or commerce.
      “Manufacturing a product” means producing, making, fabricating,
      constructing,    designing,  remanufacturing,     reconditioning   or
      refurbishing a product. “Manufacturer” also means:

      (a) A person or entity who labels a product as his own or who
      otherwise holds himself out to be the manufacturer of the
      product.

      (b) A seller of a product who exercises control over or influences a
      characteristic of the design, construction or quality of the product that
      causes damage.

      (c) A manufacturer of a product who incorporates into the product a
      component or part manufactured by another manufacturer.

      (d) A seller of a product of an alien manufacturer if the seller is in the
      business of importing or distributing the product for resale and the
      seller is the alter ego of the alien manufacturer. The court shall take
      into consideration the following in determining whether the seller is the
      alien manufacturer's alter ego: whether the seller is affiliated with the
      alien manufacturer by way of common ownership or control; whether
      the seller assumes or administers product warranty obligations of the
      alien manufacturer; whether the seller prepares or modifies the product
      for distribution; or any other relevant evidence. A “product of an alien
      manufacturer” is a product that is manufactured outside the United



                                          5
      Case 3:18-cv-00764-BAJ-EWD          Document 124     09/21/21 Page 6 of 16




      States by a manufacturer who is a citizen of another country or who is
      organized under the laws of another country.

La. Rev. Stat. § 9:2800.53(1) (emphasis added). The LPLA defines a “seller” as “a

person or entity who is not a manufacturer and who is in the business of conveying

title to or possession of a product to another person or entity in exchange for anything

of value.” Id. § 9:2800.53(2).

      Louisiana courts require the identification of a product’s manufacturer in

product liability cases. Jefferson v. Lead Indus. Ass'n, Inc., 930 F. Supp. 241, 246

(E.D. La. 1996), aff'd, 106 F.3d 1245 (5th Cir. 1997) (citing Baldwin v. Kikas,

635 So. 2d 1324, 1327 (La. App. 4th Cir. 1994), writ denied, 643 So. 2d 144 (La. 1994)

(affirming summary judgment because of insufficient evidence of identity of

manufacturer or seller); see also Maldanado v. State Through Dept. of Transp.,

618 So. 2d 537, 538–39 (La. App. 4th Cir. 1993), writ denied, 623 So. 2d 1309

(La. 1993) (proof of identity of manufacturer is element of plaintiff's claim)).

Louisiana Revised Statutes § 2800:54(D) provides that Plaintiff has the burden of

proving the elements of Subsection 2800.54(A).1 Here, Plaintiff bears the burden of

proving that NLB qualifies as a “manufacturer” of the Whip Hose under the LPLA.

See Maldanado, 618 So. 2d at 538–39. The Court will review the record evidence

Plaintiff offered to establish NLB as both the seller and manufacturer of the

Whip Hose in turn.



1 Louisiana Revised Statutes § 2800:54(A) provides: “The manufacturer of a product shall be
liable to a claimant for damage proximately caused by a characteristic of the product that
renders the product unreasonably dangerous when such damage arose from a reasonably
anticipated use of the product by the claimant or another person or entity.”
                                            6
      Case 3:18-cv-00764-BAJ-EWD            Document 124     09/21/21 Page 7 of 16




       A. NLB as Alleged Seller of Whip House

       NLB admits that it sold three whip hoses to Axiall in 2012, but it alleges that

all three hoses were sold to Axiall six years prior to the incident. (Doc. 81-1,

p. 2, 5–6). NLB contends that the Whip Hose would not have been stored for six years

prior to use. (Id.) NLB also argues that the hose was changed out five times before

2018, so logically, the Whip Hose involved in the incident could not have been an NLB

hose. (Id. at p. 2–3).

       Plaintiff responds that the sales records, deposition testimony, and physical

evidence point to the NLB as the seller of the Whip Hose. (Doc. 84, p. 15). Specifically,

Plaintiff argues that the Whip Hose was old and NLB did not offer recommendations

on inspecting whips or their shelf life. (Id. at p. 9, 15–16). In support of his argument,

Plaintiff presents the following record evidence.

       First, Plaintiff points to the Affidavit of Levy Jackson, Turner hydroblaster.

(Doc. 84-9). Jackson stated that the Whip Hose was in “bad condition” and told

“[Turner] that the hoses were in bad condition and that Turner was lucky that no one

had been seriously injured or killed.” (Doc. 84, p. 8–9 (citing Doc. 84-9, ¶ 10)).

       Second,     Plaintiff     presents     Tompkins        corporate     representative

William Hartman’s deposition testimony.2 Hartman inspected the Whip Hose and

testified as follows:

       Q. Did it appear to you the hose could have been in use for periods over
       five years?


2 Plaintiff alleged LPLA claims against Tompkins as the alleged manufacturer of the shroud
involved in the alleged incident. (Doc. 40, ¶ 13). Tompkins has since been dismissed from the
case. (Doc. 92; Doc. 93).
                                              7
      Case 3:18-cv-00764-BAJ-EWD          Document 124     09/21/21 Page 8 of 16




       A. Possibly.

       Q. And is that also true of the sleeve?

       A. Yes. It was very crusty feeling. It was -- it appeared to be very old.

(Doc. 84, p. 9 (citing Doc. 84-10, p. 18–19)).

       Third, Plaintiff submits third-party expert Element Materials Technology’s

analysis of the Whip Hose, wherein it found that “water had been leaking . . . for some

period of time.” (Doc. 84, p. 9 (citing Doc. 84-11)).

       Fourth, Plaintiff raises NLB corporate representative Mike Burns’s deposition

testimony. Burns testified that NLB does not offer recommendations on inspecting

whips or on their shelf life:

       Q How often should whips on hydroblasting guns be changed out?

       A There is no recommended practice on that. We -- you know, it's similar
       to what Bill said earlier. It's cycle life. It's the environment they are in.
       Proper storage, care. You know, we may have some – you know, there is
       just no really good way to tell.

       Q Does NLB provide any recommendations on how often whips should
       be changed out?

       A No, sir.

       Q Does NLB provide any recommendations on how to inspect whips?

       A No, sir.

       Q Does NLB provide any information on how frequently whips should
       be inspected?

       A No, sir.

(Doc. 84, p. 9 (citing Doc. 84-6, p. 31–32)).




                                                8
       Case 3:18-cv-00764-BAJ-EWD          Document 124   09/21/21 Page 9 of 16




       Finally, Plaintiff contends that NLB’s argument that whips are not stored for

years is undermined by Turner’s poor record keeping. Plaintiff asserts that “the only

record produced purporting to show that Turner changed out its hydro[-]blasting

whips is a single sheet of loose-leaf paper that lacks part numbers or any information

beyond initials,” as shown below:




(Doc. 84, p. 12–13 (citing Doc. 84-12)).

       Viewing all inferences in the light most favorable to Plaintiff, the Court finds

that Plaintiff’s evidence is sufficient to create a genuine issue of material fact

regarding whether NLB sold the Whip Hose. See Fed. R. Civ. P. 56. The Court cannot

rule, as a matter of law, that NLB did not sell the Whip Hose that allegedly caused

Plaintiff’s injuries.

       B. NLB as Alleged Apparent Manufacturer of Whip Hose

       NLB argues that even if it did sell the Whip Hose, it never manufactured whip

hoses. (Doc. 81-1, p. 5). Plaintiff responds that NLB held itself out as the


                                             9
      Case 3:18-cv-00764-BAJ-EWD               Document 124    09/21/21 Page 10 of 16




manufacturer of the Whip Hose and can therefore be subject to liability as a

“manufacturer”         under       the        LPLA.   (Doc.    84,      p.     14–15     (citing

La. Stat. Ann. § 9:2800.53(1)(a) (defining “manufacturer” as “[a] person or entity who

labels a product as his own or who otherwise holds himself out to be the manufacturer

of the product.”))).

       Louisiana courts have repeatedly recognized the “apparent manufacturer

doctrine” in which sellers hold themselves out as the actual manufacturers of the

products which they sell, and these courts have “held apparent manufacturers liable

in    the    same       capacity         as    manufacturers    since        1967.”    Vita   v.

Rooms to Go Louisiana Corp., No. CIV.A. 13-6208, 2014 WL 6835913, at *3

(E.D. La. Dec. 3, 2014) (citing Chevron USA, Inc. v. Aker Maritime, Inc.,

604 F.3d 888, 895 (5th Cir. 2010); Penn v. Inferno Mfg. Corp., 199 So. 3d 210, 214–15

(La. App. 1st Cir. 1967)). This liability is based on the premise that “when [a] vendor

puts only its name upon the product without indicating that it is actually the product

of another[,] then the public is induced by its reasonable belief that it is the product

of the vendor to rely upon the skill of the vendor and not the skill of any other.” Vita,

2014 WL 6835913, at *3 (citing Chevron, 604 F.3d at 896 (additional citations

omitted)).

       “As a general rule, it takes very little under Louisiana law to present a jury

issue if a product does not bear the actual manufacturer's mark.” Chevron USA, Inc.,

604 F.3d at 896 (emphasis added). For example, an unlabeled bungee cord with a

price tag reading “ACE PRICE $ $2.95” was enough to survive summary judgment



                                                 10
     Case 3:18-cv-00764-BAJ-EWD         Document 124     09/21/21 Page 11 of 16




on the claim that Ace Hardware, the seller of the cord, held itself out as the cord's

manufacturer. Id. (citing Louviere v. Ace Hardware Corp., 915 So. 2d 999, 1002

(La. App. 3d Cir. 2005); Cooke v. Fairmont Hotel Co., Civ. A. No. 90–4759,

1993 WL 35146, at *1 (E.D. La. Feb. 5, 1993) (shipping labels with the vendor's name

were the only indication of provenance)).

      The threshold for apparent manufacturer liability has led to the observation

that “[h]olding out a product in any significant manner as one's own is likely to earn

one the label ‘manufacturer.’” Chevron USA, Inc., 604 F.3d at 896 (citing Chastant v.

SBS–Harolyn Park Venture, 510 So. 2d 1341, 1344 (La. App. 3d Cir. 1987); Matthews

v. Wal–Mart Stores, Inc., 708 So. 2d 1248, 1251 (La. App. 4th Cir.1998) (Plotkin, J.,

dissenting) (additional citations omitted)). “On the other hand, courts have reversed

jury verdicts when upholding the verdict would allow apparent-manufacturer

liability for any seller who sold a product.” Chevron USA, Inc., 604 F.3d at 896 (citing

Matthews, 708 So.2d at 1249 (“The court is surely not in the position to hold that any

seller of a new lamp made in China is liable for unknown defects.”) (additional

citations submitted)).

      Beyond product labeling, courts have also considered whether the product

itself left the consumers with the impression that the seller was the manufacturer

and whether the seller had a reputation as a manufacturer in its market.

Chevron USA, Inc., 604 F.3d at 896 (citing Penn, 199 So. 2d at 217 (noting that the

“gauge is well known in the oil fields of South Louisiana” and identified with the

distributor); see also Hebel v. Sherman Equip., 92 Ill.2d 368, 65 Ill.Dec. 888, 442



                                            11
       Case 3:18-cv-00764-BAJ-EWD        Document 124    09/21/21 Page 12 of 16




N.E.2d 199, 203 (1982) (“It is thus apparent that whether a holding out has occurred

must be judged from the viewpoint of the purchasing public, and in light of

circumstances as of the time of purchase.”) (additional citations omitted)). Courts

have    also    considered    marketing     materials    and    product    guarantees.

Chevron USA, Inc., 604 F.3d at 896 (citing Landry v. State Farm Fire & Cas. Co.,

504 So. 2d 171, 173–74 (La. App. 3d Cir. 1987)).

       Here, Plaintiff presents the following evidence to establish that NLB held itself

out as the manufacturer of the Whip Hose. (See Doc. 84; Doc. 115).

       First, Plaintiff points to NLB corporate representative Burns’s deposition

testimony, wherein he agreed that the Whip Hose “looked a lot like” the NLB Whip:

       Q. [W]hen you saw the actual hose itself, you could not at that point say
       to yourself this is not even a hose that is sold by NLB, could you?

       A. No, sir.

       Q. And the reason is because the hose that you saw looked a lot like NLB
       Part No. SW-15K-7, correct?

       A. Correct.

(Doc. 84, p. 8–11 (citing Doc. 84-6)).

       Plaintiff also relies on Burns’s agreement that NLB’s materials “could be

interpreted” to identify NLB as the Whip Hose’s manufacturer:

       Q. And this page that talks about whip hoses does not identify any hose
       manufacturers, does it?

       A. No, sir.

       Q. It doesn't say, “we sell hoses made by Manuli,” right?

       A. No, sir.

                                           12
      Case 3:18-cv-00764-BAJ-EWD         Document 124     09/21/21 Page 13 of 16




       Q. Doesn't say, “NLB will give you a Parker hose,” correct?

       A. No, sir.

       Q. It says, “NLB whip hoses,” right?

       A. Yeah.

       Q. So it would be fair for someone reading this to assume that NLB
       makes the whip hoses, wouldn't it?

       A. I guess it could be interpreted as such.

(Doc. 84, p. 11 (citing Doc. 84-6, p. 44–45)).

       Second, Plaintiff raises NLB’s product manual, which describes whip hoses as

“NLB whip hoses.”3 (Doc. 84, p. 3 (citing Doc. 84-7, p. 19)).




3The Court notes that Defendant objected to the use of this exhibit during oral argument.
Even if the Court refused to consider this evidence, however, the remaining evidence is
sufficient to raise a genuine issue of material fact that precludes summary judgment.
                                            13
      Case 3:18-cv-00764-BAJ-EWD           Document 124       09/21/21 Page 14 of 16




       Third, Plaintiff asserts that NLB’s product materials fail to mention any other

possible manufacturer other than NLB, as shown below. (Doc. 84, p. 10).




       Fourth, Plaintiff relies on the deposition testimony of Scott Smith, former

owner of nonparty Wellco Supply Co., the likely manufacturer of any hose that NLB

sold.4 (Doc. 115, p. 3). Plaintiff argues that Smith’s testimony supports that the hoses

NLB purchased had no branding, no product instructions, and no distinguishing

marks other than the pressure rating. Smith testified as follows:

       Q. Now, regardless of which of those products are purchased, would
       there be any branding that would say Wellco on it?

       A. No.

       Q. And if I were to just look at one of the hoses as a layperson, would I
       have any idea that it had been manufactured by a company called
       Wellco?

       A. No.

(Doc. 115, p. 4 (citing Doc. 115-1, p. 41)).


4 NLB asserts that “during the relevant time period, NLB obtained whip hoses from” Wellco.
(Doc. 116, p. 3). Plaintiff contends that NLB’s corporate representative testified that Wellco
“likely manufactured any hose NLB sold.” (Doc. 115, p. 3). Smith testified that he could not
“tell [] without records” whether he was selling whip hoses to NLB in 2012. (Doc. 116-2, p. 12).
                                               14
     Case 3:18-cv-00764-BAJ-EWD         Document 124     09/21/21 Page 15 of 16




      Additionally, Plaintiff contends that “Smith explained that NLB was

responsible for providing its customers with all product information, disclaimers,

warranties, warnings, and instructions”:

      Q. [W]hen you provided whip hoses to NLB was it your understanding
      that any disclaimers or instructions or materials that were provided to
      the purchaser would be created by NLB?

      A. Yeah, the application information would be provided by NLB not by
      me.

      Q. Would that include information that might have contained warnings
      related to the proper use of the product?

      A. Yeah. NLB would have access to all of the information that we provide
      on our Web site and also on a CD disc as far as the engineers go, they go
      through and specify what they want and they have all of the
      specifications provided to them.

(Doc. 115, p. 4–5 (citing Doc. 115-1, p. 44–46)).

      Viewing all inferences in the light most favorable to Plaintiff, the Court finds

Plaintiff’s evidence sufficient to create a genuine issue of material fact regarding

whether NLB held itself out as the manufacturer of the Whip Hose, if NLB was indeed

the seller of the Whip Hose. See Fed. R. Civ. P. 56; see also Anderson v.

Liberty Lobby, Inc., 477 U.S. 242, 248 (1986) (“A dispute regarding a material fact is

“genuine” if the evidence is such that a reasonable jury could return a verdict in favor

of the nonmoving party.”). The Court cannot rule, as a matter of law, that NLB does

not qualify as a “manufacturer” under the LPLA, as required to grant summary

judgment in NLB’s favor.




                                           15
       Case 3:18-cv-00764-BAJ-EWD   Document 124    09/21/21 Page 16 of 16




  V.      CONCLUSION

       Accordingly,

       IT IS ORDERED that Defendant NLB Corporation’s Motion For Summary

Judgment (Doc. 81) is DENIED.



                         Baton Rouge, Louisiana, this 21st day of September, 2021



                                     _____________________________________
                                     JUDGE BRIAN A. JACKSON
                                     UNITED STATES DISTRICT COURT
                                     MIDDLE DISTRICT OF LOUISIANA




                                       16
